UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1066



HARRY R. BAILEY,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge; James
K. Bredar, Magistrate Judge. (CA-98-3706-CCB)


Submitted:   June 30, 2000                 Decided:   July 19, 2000


Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Nadira Clark, Assistant United States Attorney, Baltimore,
Maryland; Arthur J. Fried, General Counsel, Charlotte J. Hardnett,
Principal Deputy General Counsel, John M. Sacchetti, Associate Gen-
eral Counsel, Frieda Schlemeyer Colfelt, Office of General Counsel,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry R. Bailey appeals the magistrate judge’s order granting

summary judgment in favor of the Commissioner of Social Security.*

Bailey brought this action in the district court pursuant to 42

U.S.C.A. § 405(g) (West Supp. 2000), seeking review of a final

decision of the Commissioner of Social Security determining that

Bailey could not exclude resources for basic living expenses from

his countable income as expenditures necessary to fulfill the occu-

pational goals embodied in his Plan to Achieve Self Support.   See

20 C.F.R. §§ 416.1225-1227 (1999).   Bailey also sought review of

the Commissioner’s refusal to waive recovery of the overpayment

which resulted from the improper exclusion. See 20 C.F.R. § 416.550

(1999).   We have reviewed the record and the magistrate judge’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the magistrate judge. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (1994).


                                2